 

    

   

Case 1:11-cr-00912-JFK Document 373 File@-04/ tie

ee moat ’

wo

 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA :
-~against-— No. 11 Cr. 912 (JFK)
PATRICK LEWIS, ORDER
Defendant.
a ee tem x

JOHN F. KEENAN, United States District Judge:

On April 14, 2021, the Court ordered counsel for Defendant
Patrick Lewis and counsel for the Government to file a joint
letter updating the Court on the status of Lewis’s June 24, 2016
habeas petition, ECF No. 276. (ECF No. 371.) On April 16,
2021, counsel for Lewis submitted such a letter requesting that
Lewis’s habeas petition be withdrawn because the legal issues

claimed in the petition are foreclosed by United States v. Hill,

 

890 F.3d 51, 52 (2d Cir. 2018), cert. denied, 139 8. Ct. 844
(2019). (ECF No. 372.)

Accordingly, Lewis's request for habeas relief is DENIED.
The Clerk of Court is directed to terminate the motions at ECF

Nos. 276 and 372.

 

SO ORDERED.
Dated: New York, New York thw 7. Keeton
April 21, 2021 John F. Keenan

United States District Judge
